UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-7661



LARRY DOTSON,

                                            Petitioner - Appellant,


          versus


LARRY W. JARVIS; JERRY KILGORE; SUPREME COURT
OF VIRGINIA; STEPHEN R. MCCULLOUGH; VIRGINIA
COURT OF APPEALS; SHEILA TOLLIVER, Buchanan
County Commonwealth's Attorney; UNITED STATES
GOVERNMENT; EDWARD A. MATNEY; THOMAS W.
GOODMAN, JR.,

                                           Respondents - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Jackson L. Kiser, Senior
District Judge. (CA-02-6-7)


Submitted:   July 21, 2004                 Decided:   August 9, 2004


Before WILLIAMS, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Frederick Wayne Adkins, Hugh Patrick Cline, Jr., CLINE, ADKINS &
CLINE, Norton, Virginia, for Appellant. Stephen R. McCullough,
Assistant Attorney General, Richmond, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

              Larry Dotson seeks to appeal the district court’s orders

denying relief on his petition filed under 28 U.S.C. § 2254 (2000),

and denying his motion to alter or amend the judgment.                  An appeal

may not be taken from the final order in a habeas corpus proceeding

unless    a    circuit    justice   or   judge     issues    a    certificate    of

appealability.       28 U.S.C. § 2253(c)(1) (2000).              A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”           28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.        See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).                We have independently

reviewed the record and conclude that Dotson has not made the

requisite      showing.      Accordingly,     we    deny     a    certificate   of

appealability and dismiss the appeal.            We deny Dotson’s motion to

transfer      an   additional   supplement    to    the     record   because    the

supplement he seeks, trial exhibit eleven, is part of the existing

record.    We also deny Dotson’s motion for a pre-hearing conference

and his motion to file a pro se supplemental brief.                   We dispense

with oral argument because the facts and legal contentions are




                                     - 3 -
adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                         DISMISSED




                              - 4 -